Citation Nr: 0010741	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-29 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a degenerative disc 
disease of the lumbar spine, lumbar spine injury, or a lumbar 
spine degenerative process other than disc disease.


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Honolulu, Hawaii.  This case was remanded by the 
Board in March 1999.  As all requested actions have been 
accomplished, to the extent possible, the Board will proceed 
to adjudicate the veteran's claim.  See Stegall v. West, 
11 Vet. App. 268 (1998).

In the Board's March 1999 remand, the Board noted that it was 
unclear whether the veteran intended to appeal the denial of 
service connection for other disabilities that were addressed 
in the July 1996 rating action.  The RO subsequently 
contacted the veteran who provided a notice of disagreement 
as to the issues of service connection for a hiatal hernia, a 
left hip disability and a bilateral thumb disability.  The RO 
then provided a statement of the case as to those issues.  
However, the veteran did not respond with a substantive 
appeal.  Therefore, those issues are not before the Board at 
this time.  38 C.F.R. §§ 20.200, 20.202 (1999).  


FINDING OF FACT

There is no competent evidence of record relating a currently 
diagnosed low back disability to the veteran's period of 
service to render such claim plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
degenerative disc disease of the lumbar spine, lumbar spine 
injury, or a lumbar spine degenerative process other than 
disc disease is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
complaints or findings relating to lumbosacral injury.  
During the veteran's January 1953 entrance examination and 
his January 1956 discharge examination, his spine and other 
musculoskeletal system were clinically evaluated as normal.

Private medical records dated in September 1978 include 
comments that the veteran was overdue for back adjustment; no 
diagnosis was noted.  In August 1986, "L.B." (low back) was 
noted to be very painful.   

VA outpatient treatment records dated in March 1989 show an 
assessment of degenerative joint disease (DJD) of the spine.  
The veteran was advised of the wedging and narrowing of the 
interspaces shown on x-ray.   

Private medical records from August 1993 reflect that the 
veteran had a herniated disc between the 4th and 5th lumbar 
[sic].  The report reflects that physical therapy was advised 
for arthritis of the lumbar spine.  The date of onset of 
disability was estimated as July 1993.  Other records in that 
month indicate a past history of low back injury at the age 
of 10 and again in 1958, with back pain "on/off" between 
those 2 periods.  In 1961, the veteran had traction after he 
hurt his back.    

A June 1994 decision from the Social Security Administration 
(SSA) indicates that disability benefits were awarded for a 
primary diagnosis of back pain.  The alleged date of onset 
was June 1, 1993.  

Of record are private medical records from February 1995 to 
January 1996 which reflect treatment for various disabilities 
including lumbosacral disc disease and spinal pain.  During a 
March 1995 examination for multiple pains and joint pains, 
the veteran denied any history of precipitating events.  The 
examiner's diagnoses included neck and back pain secondary to 
probable cervical spondylosis or degenerative disc and joint 
disease.  No evidence of radiculopathy on examination was 
noted.  A January 1996 magnetic resonance imaging (MRI) 
examination revealed lumbosacral disc disease.

The veteran underwent VA examination for hernia complaints in 
April 1996.  During that examination, he reported low back 
pain beginning in 1956 and constant between 1956 and 1965.  
He stated that he sought treatment from a chiropractor.  
April 1996 x-rays of the lumbosacral spine revealed long-
standing disc degeneration in the lumbar spine at the 4th and 
lumbosacral interspace levels.  The pertinent assessment was 
L4-5 degenerative disk disease.  

The veteran was afforded an orthopedic examination on behalf 
of VA in February 2000.  The veteran stated that he injured 
his lower back doing judo practice while in the Marine Corps 
in 1954.  He was able to continue his tour in the Marine 
Corps until his discharge in 1956.  He began seeing a 
chiropractor in 1957, and treatment continued to the present 
time.  He worked 40 years in the oil field as a heavy 
mechanic, in which he did heavy lifting, including putting 
out oil fires and working with heavy pressure gauges.  He was 
hospitalized for 2 weeks in 1960 from an industrial injury 
and he was placed in traction for 2 weeks.

His complaints included lower back pain.  The examiner noted 
that the veteran's claims file was reviewed prior to the 
examination.  The impression was chronic lower back pain, 
with underlying degenerative disc disease and DJD of L4-5 and 
L5-S1, on x-ray reports.  The examiner noted that service 
medical records showed no documentation of a back injury 
during service that corresponded to the current lumbosacral 
pain and disability that the veteran was exhibiting.  The 
examiner noted that the veteran completed his military tour 
of duty after the alleged service injury, without being 
placed on profile.  Additionally, the veteran was able to 
work for 40 years at a heavy-duty job in the oil fields.  The 
examiner's opinion was that the work that the veteran did in 
the oil fields and the industrial injury in the 1960's was 
more than enough to account for the current lumbosacral 
disability.  It was noted that x-rays of other areas of the 
back also showed signs of degenerative disc disease.  The 
examiner also opined that genetics played a role in the 
development of arthritis in the veteran, which was the cause 
of part of his current complaints in the spinal area.  In 
summary, the examiner concluded that the veteran's current 
lumbosacral disability was not related to his military 
service.  

Pertinent Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Where a veteran served 
for at least 90 days during a period of war or after 
December 31, 1946, and certain chronic diseases, such as 
arthritis, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that a claim must be accompanied by supportive evidence 
and that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Analysis

Service medical records are entirely negative for notation of 
any complaints, findings or diagnoses pertinent to the back.  
At discharge, the veteran's back was determined to be normal.  

Although the veteran has indicated that he had chiropractic 
care or other medical treatment for his back within the first 
year of service discharge and until the present time, the RO 
sought to obtain all relevant records that would render the 
veteran's claim well grounded.  The veteran was also informed 
of the RO's efforts in this regard (see March 2000 
supplemental statement of the case, e.g.).  However, the 
available medical records do not link a post service back 
disability to service.  While the veteran's history of a back 
injury during service was noted in some medical records, such 
as in April 1996 or February 2000, there were no findings 
that any disorder found was etiologically related to service.  
In such instances, the recorded history alone is insufficient 
evidence to well ground the claim.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence").  

Additionally, following a review of the claims file, the 
examiner in February 2000 specifically found that the current 
back disability was not related to the veteran's military 
service.  In the absence of medical nexus evidence relating 
the veteran's back disability to service, the veteran's claim 
must be denied as not well grounded. See Savage v. Gober, 10 
Vet. App. 489 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Accordingly, as no 
competent professional has provided the requisite opinion 
relating a currently diagnosed back disability to the 
veteran's period of service, service connection must be 
denied.  See Caluza.

Additional Matters

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or that the 
RO has not attempted to obtain, which will support a well-
grounded claim.  Thus, the VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine, lumbar spine injury, or a lumbar spine 
degenerative process other than disc disease is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 
- 4 -


- 1 -


